DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/20 has been entered.
 	Response to Amendment
	This is in response to the amendments filed on 2/6/20. Claims 1 – 3 have been amended. Claims 1 – 3 are pending in the current application. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over French (U.S. 2009/0191933) in view of Delaney et al. (U.S. 2012/0208622). 
Regarding claim 1, French discloses an inspection device that has a valuable object of which a value can be specified by an external appearance, a color, or a dimension as an inspection target, (“a casino may use a Hand Held Card Holder (HHCH) for scanning gaming chips”, par. 0039), and inspects a valuable object including an RFID in which information of the valuable object is recorded, (“a card holder of the invention interfaces with playing cards and optionally gaming chips that have radio frequency circuits (e.g., RFID or transponders) embedded within or attached”, par. 0071), the inspection device comprising an RFID reading device that reads the information of the valuable object from the RFID of the valuable object placed on a stand, (“the radio frequency transponders within or attached to the HHCH may scan gaming chips that contain radio frequency transponders and determine values for each gaming chip”, par. 0119), a camera device that images and records the valuable object using a camera, (“Cameras and/or other optical sensors can also be used to scan gaming chips by identifying markings on individual gaming chips”, par. 0144), and a management control device that specifies and stores a total number of valuable objects on the stand by using a result of the imaging performed by the camera device, (“the radio frequency transponders within or attached to the HHCH may scan gaming chips that contain radio frequency transponders and determine values for each gaming chip, and create a total value of all gaming chips scanned within specific areas”, par. 0119), wherein the management control device has a function of checking the number of the valuable objects on the stand from information supplied from the RFID reading device and inspecting a mismatch between the number of the valuable objects acquired from the RFID reading device and the total number of the valuable objects acquired from the result of the imaging performed by the camera device, (“The invention can recognize RFID gaming chips unique fingerprint therefore checking that each gaming chip is authentic”, par. 0144). 
 (“The present invention is directed to a device and method for chip recognition as well as tracking and accounting for tips or "tokes" at casino table games”, par. 0001), including respective radio frequency identifications, (“an rfid sensor”, par. 0030), wherein Delaney further discloses identifying a mismatch between the total number of the valuable objects determined acquired from information supplied from the RFID reading device and the total number of the valuable objects determined using acquired from the result of the imaging performed by the camera device, (“The chip 15 travels down the chute and can be stopped in front of the imaging devices or travels uninterrupted so it does not stop until it is deposited in the discharge tray 30. Preferably, a control panel 38 on top of the tip box 20 includes an indicator light that blinks green if the chip has been properly recognized or blinks red if the chip is not recognized and must be retrieved from the discharge tray 30 and inspected and/or reinserted in the slot 24, preferably by a pit boss, to be properly counted”, par. 0030). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the imaging teachings of Delaney into the art disclosed by French in order to provide a system and method for improving the tracking and payment of tips or tokes to dealers, as disclosed by Delaney, (par. 0004). 
Regarding claims 2 and 3, French discloses wherein the management control device has a function of checking the number of the valuable objects on the stand for each type from the information supplied from the RFID reading device and specifying the number of the valuable objects on the stand for each type by using the result of the imaging performed by the camera device and inspecting a mismatch between the number of the valuable objects for each (“the radio frequency transponders within or attached to the HHCH may scan gaming chips that contain radio frequency transponders and determine values for each gaming chip, and create a total value of all gaming chips scanned within specific areas”, par. 0119).
	Response to Arguments
Applicant's arguments filed 9/15/20 have been fully considered but they are not persuasive. Regarding claims 1 – 3, Applicants argue that “Delaney does not suggest comparing information sensed by one type of sensor to information sensed from another sensor. In response to this, it would have been obvious to one having ordinary skill in the art at the time the invention was made to compare information detected from both sensors, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Therefore, the Examiner maintains the cited art references render the present invention obvious as claimed. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.T/Examiner, Art Unit 3715  

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715